

117 S2886 IS: Cape and Antler Preservation Enhancement Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2886IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to authorize the donation and distribution of capes, horns, and antlers from wildlife management activities carried out on National Park System land.1.Short titleThis Act may be cited as the Cape and Antler Preservation Enhancement Act or the CAPE Act.2.Donation and distribution of meat, capes, horns, and antlers from wildlife management activities on National Park System landSection 104909(c) of title 54, United States Code, is amended—(1)by inserting , capes, hides, horns, and antlers after distribution of meat;(2)by striking food banks, and other organizations and inserting and, in the case of meat, food banks and other organizations; and(3)by inserting , including giving priority consideration to qualified volunteers that participated in the wildlife management activity after may require.